Citation Nr: 1445685	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  06-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to May 1970.  He had service in the Republic of Vietnam from April 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board most recently remanded the case for additional development in January 2014.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has been diagnosed as having PTSD at any time during the appeal period.

2.  An acquired psychiatric disorder is not shown to have been manifest during active service, a psychosis is not shown to have been manifest within one year of service, and a preponderance of the evidence fails to establish that the Veteran's diagnosed depressive disorder is etiologically related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive disorder and PTSD, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2004.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes partial service treatment records, VA treatment and examination reports, private treatment reports, and statements in support of the claim.  The Veteran was notified by VA in March 2012 that the Social Security Administration (SSA) had reported that the records associated with his disability claim were unavailable.  The development requested on remand in February 2012, February 2013, and January 2014 has been substantially completed.  

The Veteran's status as a combat veteran is established, his reported stressors are found to be consistent with the circumstances of his combat service, and his reports of symptomatology some years after service are consistent with his post-service medical history.  However, as the most pertinent matters at issue in this case involve present determinations as to diagnosis and etiology, the Board finds further attempts to obtain additional historical or cumulative evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  

In view of the foregoing, the Board finds that here has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (as amended July 13, 2010).  Diagnoses of mental disorders must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that "a clear . . . PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria . . ."). 

VA regulations related to PTSD claims provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or a psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The pertinent evidence of record includes partial service treatment records with no reports relevant to the present appeal.  The Veteran does not claim to have received any treatment for a psychiatric disorder during active service.  Service personnel records show he served as a combat engineer and that he participated in the Tet 1969 counter offensive.  

VA treatment records dated in July 1999 noted the Veteran complained of a four to five month history of feeling depressed, having poor concentration, avoiding people, and crying easily.  The examiner noted this was the Veteran's first episode of major depression, but that he reported that when he came back from service he was nervous and had poor sleep.  It was further noted that he stated he had been able to overcome it and go to work.  The diagnoses included major depression, single episode, chronic low back pain, and rule out pain disorder.  

VA treatment records dated in April 2004 noted the Veteran complained of severe insomnia and that he reported he was unable to sleep because his mind was always full of images of gas tank farm explosions.  The examiner, D.C.G., M.D., noted that he had evaluated the Veteran on several occasions and that various diagnoses of depression had been considered, but that as the signs and symptoms of the current episode had coincided with the initiation of the Kuwait war a new diagnosis of PTSD was submitted as the best description of the clinical picture.  It was his opinion that PTSD probably resulted from exposure to traumatic Vietnam War events.  

In a November 2004 statement the Veteran's private psychiatrist, R.M.B., M.D., provided a diagnosis of late PTSD.  It was noted that the Veteran had told him some time ago about an incident around 1969 that involved fire igniting from some gasoline tanks.  He recalled that the Veteran cried and shivered when he recalled the incident.  The examiner also noted he had a work-related herniated nucleus pulposus in November 1988 and that he continued with memory problems, severe "cephaleas," nightmares of Vietnam, and hearing voices.  In a subsequent report of treatment Dr. R.M.B. noted the Veteran usually complained of flashbacks regarding his tour of duty in Vietnam.  An Axis I diagnosis of PTSD was provided.  

On VA examination in February 2005 the Veteran complained of poor sleep, changes in mood with periods of depression and anxiety, poor response to treatment, and crying spells.  He recalled gas tanks that were blown up in Vietnam.  He asserted that he had not been well since service, but that he had no psychiatric treatment.  The examiner provided an Axis I diagnosis of depressive disorder, but found that the DSM-IV stressor criteria for a diagnosis of PTSD had not been met.  It was noted the opinion was based upon a review of the Veteran's records, history, and evaluations.

In a statement received in September 2006, the Veteran reported having been involved in an enemy mortar attack while working near gasoline tanks in approximately June or July 1969.  He also stated that his duties involved construction around the base camp with daily exposure to mines, booby traps, and enemy attacks.  He recalled having returned fire during an enemy attack while he was on guard duty and having witnessed the burying of dead enemy bodies after an attack on his base camp.  He stated that after he returned from Vietnam he had experienced nightmares about his experiences and that his Vietnam memories came back when the Persian Gulf War began.  

VA examination in February 2012 included an Axis I diagnosis of depressive disorder.  It was noted he described having worked near a fuel depot that was blown up in an enemy attack and that he recalled soldiers from an infantry unit were attacked with many killed and that his unit was attacked while clearing a minefield.  However, the examiner found the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner acknowledged that the Veteran's stressors were related to his fear of hostile military activity, that his response involved intense fear, helplessness, or horror, that he had recurrent distressing dreams of the event, and that he had difficulty falling or staying asleep.  However, he emphasized that the Veteran had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness and did not meet the full criteria for PTSD.  It was further noted that a review of the medical evidence of record demonstrated the diagnosis provided by VA treating psychiatrists of depressive disorder had for the most part been consistent.

The Veteran's depressive disorder was found to have been less likely incurred in or caused by an in-service injury, event, or illness.    In a November 2012 addendum report the examiner reiterated his opinion that the Veteran's depressive disorder was less likely incurred in or caused by an in-service injury, event, or illness, and noted his claim of having received VA treatment three years after service was not documented by the record.  The examiner also noted that a diagnosis of major depression provided in July 1999 was 29 years after service and followed his having sustained a disabling work-related injury in 1998.  

A March 2013 examination by a VA psychiatrist included a diagnosis of depressive disorder.  The examiner once again found that the DSM-IV criteria for a diagnosis of PTSD had not been established.  Even though he referred to having had some traumatic experiences in service, he did not meet the stressor criterion of response which involves intense fear, hopelessness, or horror and did not fulfill the persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness criteria.  It was further noted that the present evaluation did not support that the claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.  The examiner also stated the Veteran's depressive disorder was less likely incurred in or caused by an in-service injury, event, or illness.  

A July 2013 VA examination by another psychiatrist found the Veteran met the stressor criteria for PTSD, but that he did not meet the symptoms criteria for a diagnosis.  The symptoms criteria for persistent re-experiencing of the traumatic event, for persistent for avoidance of the stimulus, and for persistent hyper arousal were not met.  It was further noted that the trauma exposure did not cause impairment in social, occupational, or other areas of  functioning and did not cause a change in functional status or in quality of life due to trauma exposure.  The examiner found that the Veteran's depressive disorder was not caused, incurred, related, associated, aggravated, or secondary to his military service.  The rationale for the opinion included that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during service and no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment within one year after his discharge from service.  The examiner found that the genesis of the Veteran's mental disorder was his occupational injury.

In an April 2014 VA addendum opinion the examiner found that based upon a review of the record and conflicting medical evidence it was conclusive that the Veteran's diagnosis was depressive disorder.  It was further noted, in essence, that the diagnosis of PTSD provided by Dr. R.M.B. was unspecific and lacked the criteria for a diagnosis of PTSD.  The examiner also reiterated the opinion that the Veteran's depressive disorder was not caused, incurred, related, associated, aggravated, or secondary to his military service.  The evidence it was noted did not show that his depressive disorder started in service or was related to any incident during service, and the examiner stated that he was shown to have had depressive symptoms related to occupational stress since his injury at work.  

Based upon the evidence of record, the Board finds that the totality of the evidence fails to establish that the Veteran has been diagnosed as having PTSD at any time during the appeal period.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is likewise no evidence that an acquired psychiatric disorder is not shown to have been manifest during active service or within one year of service, and it is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran is a combat veteran for VA compensation purposes and his reports as to having experienced traumatic events during service in Vietnam are consistent with the circumstances of his service.  The February 2005, February 2012, November 2012, March 2013, July 2013, and April 2014 VA opinions, however, are found to be persuasive that a DSM-IV diagnosis of PTSD was not warranted and that the Veteran's depressive disorder was not incurred as a result of service.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the April 2004 opinion of Dr. D.C.G. that the Veteran had PTSD that probably resulted from exposure to traumatic Vietnam War events is too inconclusive to warrant a significant degree of probative weight.  The use of the term probably demonstrates that the examiner did not consider the etiology opinion to be conclusive.  The opinion of the April 2014 VA psychiatrist is also found to be persuasive that the diagnosis of PTSD provided by Dr. R.M.B. was, in essence, not based, or at least not shown to have been based, upon the applicable diagnostic criteria for PTSD.  The weight and probity of evidence may be discounted in light of its own inherent characteristics and its relationship to other evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board, in this case, finds that the diagnosis and etiology opinions of Dr. D.C.G. and Dr. R.M.B. must be discounted and afforded a lesser degree of probative weight.

The Veteran contends that he has an acquired psychiatric disorder related to his service in Vietnam.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board acknowledges that the Veteran is competent to report symptoms such as depression, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the medical opinions of record.  

Consideration has also been given to the contention, to the extent that it was even argued, that the Veteran has suffered from psychiatric problems since service.  However, such a history is not found to be credible.  The Board's attention is initially drawn to the Veteran's 2001 claim for benefits wherein he made no reference to a psychiatric disorder.  Had he been experiencing depression since service, as he had alleged his hearing loss, one would believe he would have stated such.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Reference is also made to the July 1999 treatment report.  In that report, the Veteran recalled having a brief adjustment problem after service discharge, overcoming those feeling, and returning to work for the next couple of decades.  He even related that his current symptoms of depression were only a few months old.  His failure to endorse symptoms since service is evidence against his claim, especially since he was seeking treatment for those symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claim.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


